          Case 1:21-cv-02440-KPF Document 21 Filed 08/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JASON WINTERS,
                               Plaintiff,
                        -v.-                             21 Civ. 2440 (KPF)
CITY OF NEW YORK DEPT. OF                                     ORDER
CORRECTION(S); C/O MOORE #17409,

                               Defendants.

KATHERINE POLK FAILLA, District Judge:

         The Court is in receipt of Defense Counsel’s letter, dated August 17,

2021, informing the Court that Plaintiff has been transferred to Downstate

Correctional Facility. (Dkt. #20). The Clerk of Court is hereby directed to

change Plaintiff’s address of record to the following:

      Jason Winters, DIN: 21A1451
      Downstate Correctional Facility
      P.O. Box F
      Fishkill, New York 12524

      The Clerk of Court is further directed to mail a copy of the materials that

were filed at docket entries 18 and 19 to Plaintiff’s updated address.

      SO ORDERED.

Dated:        August 23, 2021
              New York, New York             __________________________________
                                                  KATHERINE POLK FAILLA
                                                 United States District Judge
